FILED
                                                                               IN THE OFFICE OF THE
                                                                            CLERK OF SUPREME COURT
                                                                                  JANUARY 21, 2022
                                                                             STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                  2022 ND 24

Divide County,                                         Plaintiff and Appellant
      v.
Stateline Service, Inc. a/k/a
Stateline Services, Inc., Jason
Pahl, Stanley Jones Church,                         Defendants and Appellees



                                  No. 20210016

Divide County,                                         Plaintiff and Appellant
      v.
Power Energy Logistics, LLC,
Eric Douglas, Bill Jegen,
Kevin V. Palaia,                                    Defendants and Appellees



                                  No. 20210017

Appeals from the District Court of Divide County, Northwest Judicial District,
the Honorable Daniel S. El-Dweek, Judge.

AFFIRMED.

Opinion of the Court by Tufte, Justice.

Seymour R. Jordan (on brief), State’s Attorney, Crosby, N.D., for plaintiff and
appellant.

Isaac O. Lees (argued) and Jeff L. Nehring (on brief), Williston, N.D., for
defendants and appellees.
                    Divide County v. Stateline Service
                       Nos. 20210016 and 20210017

Tufte, Justice.

       Divide County appeals from judgments dismissing its complaints against
Stateline Services, Inc., Power Energy Logistics, LLC, and five individuals
(collectively, “Defendants”), which alleged they operated overweight vehicles
on restricted roads. The County argues the district court erred in concluding it
did not comply with the public notice requirements of N.D.C.C. § 39-12-03(2).
We affirm.

                                       I

      In the fall of 2019, Divide County imposed certain weight restrictions on
county and township roads due to wet conditions. Truck drivers for Stateline
Services and Power Energy Logistics were pulled over on township roads and
cited for operating overweight vehicles. The County commenced this civil
action against the Defendants for statutory damages under N.D.C.C. § 39-12-
17. After a bench trial, the district court dismissed the complaints, concluding
the County failed to provide sufficient public notice of the weight restrictions
through a uniform county permit system, and failed to erect and maintain
signs at each end of the highway. The County appeals.

                                      II

       Under N.D.C.C. § 39-12-03(1), local authorities may impose weight
restrictions on vehicles to prevent serious damage or destruction of a road due
to inclement weather. The local authority must provide notice to the public
“by publishing the inclement weather restriction on the local authority’s
website and a uniform county permit system or similar permit system within
one hour after the initial determination of inclement weather.” N.D.C.C. § 39-
12-03(2)(a). The local authority must also erect and maintain a sign at each
end of the portion of the highway affected by the inclement weather restriction
within five days of the first date of inclement weather. N.D.C.C. § 39-12-
03(2)(b). The district court concluded the County failed to provide sufficient



                                       1
notice through its uniform county permit system, LoadPass, and erect and
maintain signs.

      The County argues the district court erred in concluding it did not
publish the road restrictions on LoadPass. Findings of fact are not set aside
unless clearly erroneous. N.D.R.Civ.P. 52(a)(6). “A finding of fact is clearly
erroneous if it is induced by an erroneous view of the law, if no evidence
supports it, or if, on the entire record, we are left with a definite and firm
conviction a mistake has been made.” Hartman v. Grager, 2021 ND 160, ¶ 14,
964 N.W.2d 482. We give due regard to the district court’s opportunity to judge
the witnesses’ credibility. N.D.R.Civ.P. 52(a)(6).

       LoadPass is an internet-accessible resource for participating counties,
including Divide County, to provide notice of road restrictions. It allows users
to obtain electronic overweight or oversize load permits and view road
restrictions. Restrictions may be viewed as a list of notifications or through an
interactive map. The district court found the inclement-weather weight
restrictions were viewable in the notification list. However, the court found the
interactive map on LoadPass showed the township roads were not restricted.
Specifically, the court found that individual township roads on the map were
not marked in red to indicate the weight restriction. Jason Pahl, the owner of
Stateline Services, testified that when the company’s dispatcher selected the
township road where its driver was stopped, the informational display that
appeared showed the road was not restricted. Further, the record shows the
map has an “Alerts” feature allowing the user to search for restrictions on a
particular type of road in the county, limiting the search, for example, to only
county roads or only township roads. The court found there was an alert for
restrictions on county roads, but no restrictions on township roads. The court
found the trucks were traveling on township roads when they were pulled over,
not county roads.

       Pahl testified his company exclusively uses the map to identify road
restrictions and truck routes. The court found that the interactive map was
“one of the main user interfaces” in LoadPass and that trial testimony
“indicated that the normal use of LoadPass when hauling was to route based


                                       2
on [the] map.” Ultimately, the court concluded the County failed to provide
sufficient public notice of the relevant weight restrictions on LoadPass. We
conclude the district court’s findings are not clearly erroneous.

       The County contends the district court’s finding that the restrictions
were viewable in the notification list shows it published the restrictions on
LoadPass. We disagree. Pahl testified, and the court found, that the typical use
of LoadPass was to use the map, not the notification list. The court found the
map would not have notified the Defendants that the relevant township roads
were restricted at the time their trucks were pulled over. We conclude that a
road restriction is not published for purposes of the statute unless the
information is available in the typical location where a user seeking such
information would expect to find it, which in this case the district court found
is the map interface. Thus, the court did not err in concluding the County failed
to publish the restriction on its uniform county permit system.

                                      III

     Because the County failed to publish the restrictions on its uniform
county permit system, we need not also determine whether it failed to erect
and maintain signs. We affirm the judgments.

      Jon J. Jensen, C.J.
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte
      William A. Neumann, S.J.



      The Honorable William A. Neumann, Surrogate Judge, sitting in place
of VandeWalle, J., disqualified.




                                       3